       Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 1 of 11 Page ID #:1

                                                                            FILED
                                                                 CLERK, U.S. DISTRICT COURT
 1
       PHILLIX SINCLAIR
 2     865 W. Glentana Street
                                                                           SEP %' 7 2019
       Covina
 3     CA 91722                                                CE        RF~L DISTRICT OF CALIFORNIA
                                                               ~~r                           DEPUTY
       Phone:   626-993-7232                                         i
 4     E-Mail: phillixsinclair@hotmail.com

 5

 6                               UNITED STATES DISTRICT COURT

 7                              CENTRAL DISTRICT OF CALIFORNIA

 8

 9

10     PHILLIX SINCLAIR                           Case No: 1 U           ~~- )(
                                                           l~               U J G~ J ~ ~~J ~~~~

11                        Plaintiff,              VERIFIED COMPLAINT FOR DAMAGES AND
                                                  INJUNCTIVE, DECLARATORY, AND OTHER
12     vs.                                        EQUITABLE RELIEF;STATE SUPPLEMENTAL
                                                  CLAIMS.
13     UBER TECHNOLOGIES, INC., DBA UBER          STATE SUPPLEMENTAL CLAIMS


14     EATS                                       DEMAND FOR JURY TRIAL


15                        Defendant

16

17            HERE COMES NOW PLAINTIFF, PHILLIX SINCLAIR,("Plaintiff", or Sinclair"


18     as Verified Complaint, state and allege as follows

19                                    JURISDICTION AND VENUE


20            1.    Jurisdiction of the foregoing Court exists, pursuant to 28 U.S.C.

21     Section 1391, pleading Fair Labor Standards Act, ( "FSLA") violations.

22            2.    Further Pursuant to 28 U.S.C. Section 1331, this Court has

23     federal question jurisdiction.

24            3.    Venue is proper, in this Court, in that Defendant, UBER

       TECHNOLOGIES, INC., doing business as UberEATS. It provides its                  services, as
25

       outlined below, in the City of Covina, and its surrounding               in the County of
26

27 !I Los Angeles, and its surrounding areas.

28 I

                   VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF                             1
      Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 2 of 11 Page ID #:2



 1

 2          4.       Plaintiff was at all times material herein as he provided

 3               services on behalf of and or at the direct instructions of the

 4               Defendant, in the areas stated above.

 5

6           5. On information and belief, Plaintiff alleges that Defendant, UBER

 7               TECHNOLOGIES, INC., also known or doing business as UberEATS

 8               hereinafter referred to as `~ubereats", and or "UberEats", and or

9 i              "defendant",     is and was at all times material herein.

10          6. Plaintiff, shall add names of other defendants as they become known

11               to the Plaintiff, and or shall amend the name of the Defendant,

12               UberEATS, as needed.

13                                               I

14

15          7. On or around 26t'' August 2019, was approved as a driver for the

16               defendant, and began to provide delivery service for the Defendant.

17          8. Defendant pays ninety seven cents ($0.97) for pick up.

18          9. Defendant pays sixty-six cents ($0.66) for completed drop off

19          10.     Defendant pays thirty-nine cents ($0.39) per mile

20          11.     Defendant pays thirteen cents ($0.13) per minute or $7.80 per

21                hour.

22          12.     Prior to posting of each "trip" on its mobile application, to

23               solicit drivers, the Defendant has full and complete knowledge of,

24                amongst other things::

25                   a) The full name and address of the Customer ( to whom the final

26                        delivery is to be made (~~drop-off" point);

27                   b) The full name and address of the establishment from where the

28                        order is to be picked up from;


                   VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF             2
       Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 3 of 11 Page ID #:3



 1                    c) The distance, in miles, from the order pick-up to order drop-

 2                       off

 3                    d) Credit Card Information of the Customer.

 4           13.      Defendant describes each pick-up and delivery as a "Trip"

 5           14.      Each trip begins with a display of a map showing you where you

 6                 are and where the pick-up is on the map, with an estimated time to

 7                 pick up point, with an option to accept or decline.

 8           15.      If you accept ( by tapping on the "delivery basket" icon, then it

 9                 will display the name of establishment to pick up from, the address

10              of the establishment, estimated distance in miles, and estimated

11              time to the establishment relative to where the driver is.

12           There is no display of where the food is to be delivered, up to this

13           point.

14           16.     Once you arrive at the pick-up establishment, and once you pick

15                 up the order' then you swipe "start Delivery"

16           17.      Up until you swipe the "start Delivery" you are allowed to cancel

17                 delivery, at which point you will be asked the reason for cancelling

18              the delivery; giving you few option to respond by.

19           18.      If you cancel delivery, you will be paid nothing.

20           19.      Upon information and belief, the defendant keeps track of all the

21              cancel deliveries.

22           20.      Upon information and belief, the Defendant keeps track of all the

23              declined deliveries.

24           21.     Once you swipe "Start Delivery", the application, displays the

25                 address of the delivery, the estimated miles, and estimated time.

26           22.      Further, once you swipe "start deliver" you earn the pick up fee

27              of $0.97.

28 I

                    VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF           3
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 4 of 11 Page ID #:4



 1         23.      YOU CANNOT CANCEL DELIVERY, without adverse re-percussions, once

 2               you swipe ~~start Delivery"

 3         24.      If you call customer support to cancel delivery, you will get

 4               First Notice, saying that there are too many "incomplete

 5               deliveries".

 6         25.      Second time you call in to cancel delivery, you will get a Final

 7               Notice, saying that you have too many incomplete deliveries.

 8         26.      The customer support tells you that you will be suspended for

 9               ~~too" many incomplete deliveries.

10         27.      Upon information and belief, your account may be suspended if you

11            decline the completion of second delivery.

12         28.      After the final notice, you are compelled to complete future

13               deliveries' regardless of where the delivery is destined for.

14         29.      Defendant, intently, purposefully, "hide" the destination point,

15               until you swipe the ~~Start Delivery", and once you swipe 'start

16            delivery icon; you cannot refuse to deliver that order, without the

17            suspension, or the fear of suspension.

18         30.      Plaintiff, is on "Final Notice" and therefore was coerced into

19            completing all deliveries.

20         31.      Defendant does not pay or reimburse the driver for the return

21               journey to it point of pick up.

22         32.     Plaintiff has completed approximately 338 trips between August

23               26, 2019 through September 25, 2019.

24         33.      On numerous occasions, upon learning the (long) distant delivery,

25               and not being able to cancel delivery, Plaintiff call Defendant,

26            (support) and asked for fixed sum, such as $50.00 for the foregoing

27            delivery, prior to commencing delivery.

28

                  VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF               4
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 5 of 11 Page ID #:5



 1         34.      On numerous occasion, after learning the final delivery

 2               destination ( to be far), Plaintiff emailed defendant of fixed sum

 3               demand prior to commencing delivery.

 4         35.      On numerous occasions, plaintiff demanded that the Defendant(

 5               support contact) that Defendant display the final delivery

 6               destination.

 7         36.      To this date the Defendant have failed to display the final

 8               delivery destination.

 9         37.

10

11                        FIRST CAUSE OF ACTION- BREACH OF CONTRACT

12         38.      Each "trip" can be classified as a contract, between the

13            Plaintiff and Defendant.

14         39.     Plaintiff has completed approximately 338 trips.

15         40.     On each of the ~~trip" the Defendant withheld, purposefully and

16            intently, to deceive the Plaintiff into accepting the "trip".

17         41.     Information withheld from the Plaintiff was the final destination

18            or the ~~drop off" point.

19         42.     On each of the "trip" the "drop-off" point or the final

20            destination was pertinent to the Plaintiff, in deciding to accept

21            the trip.

22         43.     Once the "drop-off" point was revealed to the Plaintiff,

23            Plaintiff had NO CHOICE but to make the delivery.

24         44.     The consequence of refusing to deliver to the final destination,

25            would result in suspension and or expulsion.

26         45.     Plaintiff formally twice requested a cancellation    of the


27            delivery that resulted in Plaintiff receiving First Notice, and then

28            Final Notice for the second request for cancellation of delivery.


                  VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF             5
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 6 of 11 Page ID #:6



 1         46.      Thereafter Plaintiff was coerced into making all deliveries

 2               regardless of the final destination ( whether the final destination

                 was just a mile away from pick up or thirteen (13) miles away.

 4         47.      On numerous occasion, Plaintiff called the Defendant ( Via

 5               Delivery Support) demanding specific sums of money for the intended

 6               delivery ( because the delivery point was "far"), prior to

 7               commencing delivery.

 8         48.      Defendant has not paid the sums demanded by the Plaintiff for

 9               those deliveries.

10         49.      Plaintiff sent e-mails on numerous occasions demanding for

11               additional fixed sum payments for "far" drop off points, prior to

12               commencing the delivery.

13         50.     Plaintiff has not been paid the amounts demanded prior to

14            commencing delivery.

15         51.      Defendant routinely deliberately and purposefully, has underpaid

16            Plaintiff for the actual miles traveled to drop-off point.

17         52.      Defendant has routinely, purposefully and deliberately underpaid

18            for actual time it took to make the delivery.

19         53.      Defendant is in breach of each and every contract herein

20               mentioned.

21         54.     Plaintiff suffered damages as a direct or approximate cause of

22            Defendants each breach of contract

23         55.     Plaintiff suffered damages of no less than $50.00 per trip

24         56.     Plaintiff is further entitled to punitive damages of no less that

25            $50.00 per trip, per trip' intentionally and purposefully

26            withholding, drop off information, to lure plaintiff into making

27            "long" deliveries.

28

                  VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF             6
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 7 of 11 Page ID #:7




 1

 2

 3                  SECOND CAUSE OF ACTION- CONTRACT VIODABLE BY PLAINTIFF

 4         57.     Plaintiff incorporates, hereinwith, paragraph 1 through 56, as if

 5              fully plead hereinwith.

 6         58.      Between 26th August 2019 and September 2019, Plaintiff completed

 7               approximately 338 deliveries.

 8         59.     Each and every delivery was completed under coercion.

 9         60.      The coercion being: Plaintiff's failure to complete a delivery

10              after    Start Delivery" is subject to suspension; even if the

11              Plaintiff calls, Defendant, immediately upon learning the delivery

12              drop-off point.

13         61.     Defendant willfully and deliberately withholds "material"

14              information, viz-a-vie, drop-off point prior to acceptance, to

15              induce the Plaintiff in accepting the delivery.

16         62.      Deliberate and intentional omission of "material fact" from the

17               plaintiff, makes the contract voidable

18         63.     Coercion in completing the delivery, after the final drop-off

19               point is revealed, makes that contract voidable.

20         64.      Defendant purposefully and deliberately withheld material

21              information from plaintiff.

22         65.     Plaintiff, as a direct or proximate cause of Defendants action,

23         Has been damaged.

24         66      Plaintiff is entitled, as an equitable relief, to void each and

25         every contract

26         67. Plaintiff is entitled to receive reasonable compensation for all

27         deliveries completed.

28         68      Plaintiff is entitled to punitive damages.


                  VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF            7
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 8 of 11 Page ID #:8




 1

 2                      THIRD CAUSE OF ACTION- FAIR LABOR STANDARD ACT

 3         69.    Plaintiff incorporates, hereinwith, paragraph 1 through 68, as if

 4   fully plead hereinwith.

 5         70.      Between 26th August 2019, and 25t'' September, a period less than 30

 6   days, Plaintiff was on Defendant Platform for a period of two hundred and

 7   fifty-One hours and 17 minutes.

 8         71.    Between 26th August 2019 and 25t'' September 2019, plaintiff

 9   completed 338 trips.

10         72.      Defendant has generally, classified all drivers as "Independent

11   Contractors"

12         73.    Plaintiff, and each and every driver are not 'Independent

13   Contractors:

14         74.      Defendant, purposefully and intentionally,   withholds "material"

15   information from Plaintiff, and each and every driver, for him or them to

16   make informed acceptance of Defendants offer to make deliveries, as an

17   independent contractor.

18         75.      Defendants is engaged in misclassifying Plaintiff, and each and

19   every driver, as ~~independent Contractor" in violation of "FLSA" 29 U.S.C.

20   Section 201 et. Seq., so as to deprive Plaintiff of Minimum Wage, right to

21   work compensation insurance, unemployment insurance, disability, social

22   security and other benefits.

23         76.    The following acts of Defendant, are demonstrative of the

24   defendant being an employer, pursuant to Fair Labor Standards Act.:

25                a) Prior to be "hired", the Defendant conducts back ground check;

26                b) Defendant controls to which "employee" (driver) to task the

27   "trip"

28

                 VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF              8
       Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 9 of 11 Page ID #:9




 1                  c) Defendant controls the manner, such as the route to be taken

 2     during delivery, and means, what type of vehicle, by which each delivery is

 3     to be completed.

 4                  d) Defendant monitors the driver's throughout the delivery, via

 5     GPS.

 6                  e) Defendant, exclusive right to hire and fire delivery persons

 7     at its sole discretion, and the driver is not afforded an appeal process, a

 8     violation of Plaintiff's due process rights.

 9                  f) Defendant controls the absolute right to set rates and does

10     set rates. Plaintiff cannot and is not allowed to set his own rates for any

11     given delivery.

12                  g) Plaintiff cannot cancel delivery after "start delivery" is

13     swiped.

14                  h) Defendant controls the means of communication with the driver.

15     All communications, such as: emails and texts and phone calls, is sole

16     conducted on Defendant's mobile Application.

17                  i) Defendant controls all information regarding driver Plaintiff,

18     on its own mobile application, and is available to Plaintiff, at defendant's

19     absolute and sole discretion.

20                  j) Defendant controls the manner and means, and amount in which     I


21     the Plaintiff is to be paid for its services.

22

23            WHEREFORE the Plaintiff prays judgment against Defendant s) as follows:

24            FIRST CALIM FOR RELIF FOR BREACH OF CONTRACT

25            1. Damages according to proof at trial but not less than $50.00 per

26               Breach of Contract

27            2. Punitive damages according to proof at trial

28 I          3. For declaratory and injunctive relief;


                  VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF           9
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 10 of 11 Page ID #:10



 1

 2

 3          SECOND CLAIM FOR RELIEF - VOID CONTRACT

 4          1. Damages according to proof at trial, but no less than $50,00 per

 5             violation(s);

 6          2. For declaratory and injunctive relief;

 7          3. For Court Costs and attorney fees;

 8          4. For punitive damages against the Defendants.

 9          THIRD CLAIM FOR RELIEF - ~~FLSA"

10          1. Damages according to proof at trial, but no less than $100,000

11          2. For declaratory and injunctive relief

12          3. For Court Costs and attorney fees;

13          4. For punitive damages against the Defendants.

14          FOR ALL CLAIMS FOR RELIEF

15          1. For all court and attorney fees of the suit; and

16          2. For such other relief as the Court deems just and proper.

17

18

19

20                                        RESPECTFULLY SUBMITTED,

21    DATE 09-20-2019

22

23

24

25

26

27

28


                VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF             10
     Case 2:19-cv-08365-CAS-FFM Document 1 Filed 09/27/19 Page 11 of 11 Page ID #:11




 1

 2

 3                                       VERIFICATION

 4           I, PHILLIX SINCLAIR, the Plaintiff in the Case entitled PHILLIX

 5     SINCLAIR V UBER TECHNOLOGIES, INC; DBA UBEREATS, declare that I am the

 6     Plaintiff in the above entitled matter and state that I have read the

 7     foregoing Complaint and know the contents thereof.

 8           The same is true of my knowledge, except as to the matters therein

 9     stated on information and belief, and as those matters I believe to be true.

10           I declare (or certify) under penalty of perjury under the laws of the

11     State of California, that the foregoing is true and correct.

12          Executed on t       he 20TH January 2019, in the City Covina, in the

13     Cou ty of L s Ang les,    the State of California.

14

15 I

16               LIX/SINCLAIR

17

18

19

20

21

22

23

24

25

26

27

28


                VERIFIED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF                11
